Case 19-10209-BLS Doc 357 Filed 07/05/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

x
In re: : Chapter 11
NOVUM PHARMA, LLC, : Case No. 19-10209 (BLS)
Debtor.' Related to Docket No. 300
x

 

ORDER PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY
CODE EXTENDING EXCLUSIVE PERIODS DURING WHICH DEBTOR
MAY FILE AND SOLICIT ACCEPTANCES OF A CHAPTER 11 PLAN
Upon the motion (the “Motion’”)’ of the debtor and debtor-in-possession in the

above-captioned chapter 11 case for entry of an order, pursuant to section 1121(d) of the
Bankruptcy Code, extending the Debtor’s exclusive periods to file a chapter 11 plan and to
solicit votes to approve a chapter 11 plan (together, the “Exclusive Periods”); and the Court
finding that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
1334, (b) this matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and
(c) due and sufficient notice of the Motion has been given under the particular circumstances and
it appears that no other or further notice need be provided; and the relief requested being a
reasonable exercise of the Debtor’s sound business judgment consistent with its fiduciary duties

and in the best interests of the Debtor and its estate and creditors; and after due deliberation

thereon and good and sufficient cause appearing therefor, it is hereby

 

The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.

Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.

58448/0001-17292056v2
Case 19-10209-BLS Doc 357 Filed 07/05/19 Page 2 of 2

ORDERED, ADJUDGED AND DECREED that:

1. The Motion is GRANTED to the extent set forth herein.

2. Pursuant to section 1121(d) of the Bankruptcy Code, no party, other than
the Debtor, may file any chapter 11 plan from the date hereof through and including October 1,
2019.

3. Pursuant to section 1121(d) of the Bankruptcy Code, no party, other than
the Debtor, may solicit votes to accept a proposed chapter 11 plan filed with this Court during
the period from the date hereof through and including November 30, 2019.

4. Nothing herein shall prejudice the Debtor’s right to seek further extensions
of the Exclusive Periods consistent with section 1121(d) of the Bankruptcy Code.

5. The Debtor is authorized to take all actions necessary or appropriate to
effectuate the relief granted pursuant to this Order in accordance with the Motion.

6. The terms and conditions of this Order shall be immediately effective and
enforceable upon entry of the Order.

7. This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the interpretation, implementation or enforcement of this Order.

Gpaly 9, 2018

58448/0001-17292056v2
